Case 4:20-cv-11635-SDD-EAS ECF No. 22, PageID.429 Filed 10/02/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

VINCE NICHOLAS VAN VLECK, Individually,
VINCE NICHOLAS VAN VLECK, in a
representative capacity on behalf of similarly
situated persons,
                                                     Case No. 20-cv-11635
         Plaintiff,                                  Hon. Stephanie Dawkins Davis
                                                     Mag. Elizabeth A. Stafford
v.

LEIKIN, INGBER & WINTERS, P.C.,
d/b/a INGBER & WINTERS, P.C.,

     Defendant.
_________________________________________/

     DEFENDANT’S RESPONSE TO MOTION TO COMPEL RULE 26(F)
              SCHEDULING CONFERENCE [ECF 21]

         Ingber & Winters, P.C. (“Firm”) wishes to resolve this case on a class basis

without incurring legal fees to defend the case or causing counsel for Vince Van

Vleck to incur legal fees in an amount that makes settlement difficult. It asked the

Court to set the case for a facilitative mediation with Honorable Magistrate Elizabeth

Stafford [ECF 8, PageID 44- 47]. That motion is fully briefed and waiting for a

ruling. The parties have exchanged offers and demands; the Firm has sent Mr. Van

Vleck a proposal to resolve the non-monetary terms in an effort to limit the issues in

dispute, and is waiting for Mr. Van Vleck’s substantive response. See September 1,

2020 email, attached as Exhibit A.



03323351 v1                                1
Case 4:20-cv-11635-SDD-EAS ECF No. 22, PageID.430 Filed 10/02/20 Page 2 of 6




         Mr. Van Vleck has not identified any discovery that is time sensitive nor does

he explain why a litigation-hold letter would not cure any legitimate concerns he

may have about document preservation. Before setting a conference to initiate costly

and likely wasteful discovery, the Court should order the parties to meet with

Magistrate Stafford in a good faith effort to resolve this case. The Firm therefore

respectfully asks that Mr. Van Vleck’s motion be denied and the parties be ordered

to attend facilitative mediation with Magistrate Stafford.


                                     Respectfully submitted,
                                      /s/ Kathleen H. Klaus
                                     Kathleen H. Klaus
                                     MADDIN, HAUSER, ROTH & HELLER, P.C.
                                     Attorney for Defendant
                                     28400 Northwestern Hwy, 2nd Floor
                                     Southfield, MI 48034
                                     (248) 359-7520
                                     kklaus@maddinhauser.com
                                     Attorney Bar No. P67207
Dated: October 2, 2020




03323351 v1                                 2
Case 4:20-cv-11635-SDD-EAS ECF No. 22, PageID.431 Filed 10/02/20 Page 3 of 6




                               CERTIFICATE OF SERVICE

              I hereby certify that on October 2, 2020 I electronically filed the above
 document(s) with the Clerk of the Court using the ECF system, which will send
 notification of such filing to those who are currently on the list to receive e-mail
 notices for this case.

                                                   /s/ Kathleen H. Klaus
                                                  Kathleen H. Klaus
                                                  Maddin, Hauser, Roth & Heller, P.C.
                                                  Attorneys for Defendant
                                                  28400 Northwestern Highway
                                                  2nd Floor
                                                  Southfield, MI 48034
                                                  (248) 359-7520
                                                  kklaus@maddinhauser.com
                                                  Attorney Bar No. P67207
 DATED: October 2, 2020




03323351 v1                                   3
Case 4:20-cv-11635-SDD-EAS ECF No. 22, PageID.432 Filed 10/02/20 Page 4 of 6




        EXHIBIT $
Case 4:20-cv-11635-SDD-EAS ECF No. 22, PageID.433 Filed 10/02/20 Page 5 of 6



From: Kate Klaus
Sent: Tuesday, September 1, 2020 2:19 PM
To: B. Thomas Golden <tom@golden.law>; 'Curtis Warner' <cwarner@warner.legal>
Subject: Van Vleck/Ingber

Before we bid against ourselves, I thought it would make sense to see if there was common
ground on the non-monetary terms of settlement.

    1. Scope of release. We read the Wright case as barring Mr. Van Vleck from acting as
       class rep and then pursuing a separate claim for damages on a different theory in the
       same case. As a practical matter, we’re not going to settle half the case and continue to
       litigation against him. Mr. Van Vleck is entitled to an award for his actual damages
       under the FDCPA and an incentive award under Rule 23. As for the claims being
       released, we believe that (a) Mr. Van Vleck should give a plenary release given he is
       getting a separate award for actual damages; and (b) due process is satisfied with a
       release that provides for a release from the Settlement Class “from liability for all claims
       asserted or which could have been asserted based upon the facts alleged in the
       Complaint.” We can’t agree to any carve outs, and this comports with federal law on
       scope of releases in class actions. We agree to your suggestion that “agent” be
       removed from the definition of “released parties” but not to any express carve out for
       any class of person.
    2. Structure of Class. We agree to pay the costs of administration outside of the
       settlement amount. In our experience, it is more efficient to have class members
       indicate that they want to participate by submitting a claim. It results in a high award to
       participating class members and limits fraud from intercepted checks. We won’t need a
       photo ID this way. We have experienced high participation rates this way, especially
       with on-line claims submission process, and it therefore benefits the class, at no cost to
       it. For the unclaimed funds, we suggest splitting them with us (to cover the admin
       costs) and a cy pre award as you suggest.
    3. Notice. We have found that a post card notice is more likely to be read than a notice in
       an envelope that will look like junk mail. The postcard can refer the class members to
       an interactive website, with more information on the claims. This is pretty standard
       these days.
    4. Attorneys’ fees. We cannot agree to an open-ended attorneys’ fee award because it
       does not allow us to properly manage the financial risk of the case. The fees and costs
       have to be included in the “Settlement Fund” with our agreement not to oppose you
       seeking a set amount.

I got this list from your position to our motion to send the case to facilitation. I don’t know if
there were any additional terms. If we can agree on these, then it is just a question of agreeing
on (a) Mr. Van Vleck’s individual award/incentive (paid outside of the Settlement Fund); and (b)
the Settlement Fund that includes both the payment to the class and the attorneys’ fees.

-   Kate
Case 4:20-cv-11635-SDD-EAS ECF No. 22, PageID.434 Filed 10/02/20 Page 6 of 6




Kathleen H. Klaus
Shareholder
Maddin, Hauser, Roth & Heller, P.C.
28400 Northwestern Highway
Suite 200-Essex Centre
Southfield MI 48034
Receptionist (248) 354-4030
www.maddinhauser.com
vcard

(248) 359-7520 direct dial
(248) 359-7560 direct fax

kklaus@maddinhauser.com




This electronic message and all contents contain information from the law firm of Maddin, Hauser, Roth & Heller, P.C. which may be
privileged, confidential or otherwise protected from disclosure. The information is intended to be for the addressee only. If you are not the
addressee, any disclosure, copy, distribution or use of the contents of this message is prohibited. If you have received this electronic
message in error, please notify us immediately and destroy the original message and all copies.
